DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 7/6/22.  Claim 4 is amended; claim 21 is added.  Claims 1-21 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyotaka (JP Pub. No. 2005/312942) in view of Breier et al. (US Pub. No. 2011/0183776), or in the alternative, in view of Yu et al. (US Pub. No. 2010/0120554).
With respect to claims 12-13 and 15-16, Kiyotaka discloses a golf club head 1 that, when oriented in a reference state, comprises: a face portion 3; a rear portion 7 opposite the face portion 3; a heel portion 2; a toe portion 5 opposite the heel portion 2 (paragraph [0069]-[0070]; Fig. 1); a hosel portion; a sole portion 4; and a crown portion 6 opposite the sole portion 4, a plurality of reduced thickness regions 60B, 60C extending from the origin (Fig. 6) and spaced apart from each other thereby defining one or more thickened elongate regions 6B therebetween, each thickened elongate region having: an average thickness greater than the average thickness of the reduced thickness regions (paragraph [0053]).
Kiyotaka inherently teaches wherein the plurality of reduced thickness regions have, in a top plan view, a total projected surface area S1, the hosel portion and the crown portion have, in a top plan view, a combined projected surface area S2. Kiyotaka does not expressly provide the numeric values for S1 and S2 and therefore does not expressly teach wherein S1 is no more than 45% of S2, no less than 25% of S2, and wherein S2 is approximately 80 cm - to 110 cm.  However, at paragraphs [0055]-[0064], Kiyotaka recognizes that the total area of the thickened portion is a result effective variable for the proper balance between weight savings/lowered CG and the required strength / rigidity of the crown. Examiner notes this implicitly establishes that the surface area of the reduced thickness portions are also a result effective variable, as these two parameters are obviously directly inversely proportional. That is to say, if the projected area of the thickened regions increases, the projected area of the reduced thickness regions decrease. And vice versa. Examiner further cites to the following prior art disclosures as extrinsic evidence for these known principles – Chao et al. (US Pub. No. 2008/0132356) at paragraphs [0005], [0007], [0081], [0086]. As such, and in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), which teaches that it is not inventive to discover the optimum or workable ranges by routine experimentation – MPEP 2144.05, one ordinary skill in the art would have found it obvious to use routine experimentation to establish an optimal ratio of S1 to S2. As is known in the art, the tension between reduced thickness region and thickened regions can be selected based on the desired performance benefits (weight savings, lowered CG) versus the risks involved in decreasing the crown rigidity (reduced durability, structural integrity). 
Kiyotaka does not expressly disclose the structure of the transition region between adjacent reduced thickness regions and therefore does not expressly teach wherein the transition region has a width no less than 2.0 mm and no more than 6.0 mm. However, Breier et al., directed to the analogous art of golf club heads, teaches a transition region between a reduced thickness region and thickened region between 2 mm and 6 mm to be known in the art (Fig.’s 6-8; paragraph [0040]). At time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to use a transition width as provided by Breier et al. A transition region too small will expectantly result in the transition region having unwanted buildup of stress.  Moreover, a transition region too large will negate the benefits of the reduced thickness regions. The proposed modification is considered to have a reasonable expectation of success. The drawings show a small transition region between the two regions, and the transition region can be easily formed via investment casting and polishing, if needed.  
Lastly, and regarding the claimed integrally formed investment casting of the crown reduced thickness regions, per MPEP 2113, “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). “[t]he claim is unpatentable even though the prior product was made by a different process” In re Thorpe. At paragraph [0034], Kiyotaka teaches a thin walled portion of the crown being “directly formed” by using a Metal Injection Molding technique. In doing so, Kiyotaka recognizes that “it is possible to precisely control the thickness of the crown”.  Moreover, Kiyotaka teaches the use of metallic materials for the golf club that substantially overlaps with applicant’s contemplated metallic materials (See paragraph [0040]-[0041]. As such, applicant’s product appears to be the same or similar to the modified golf club of Kiyotaka (with respect to claim 12). In the alternative, examiner cites to Yu et al. for its express teaching of a golf club comprising a crown having increased thickness regions and decreased thickness being integrally formed by investment casting (paragraphs [0008], [0032]-[0047]). At time of invention, one ordinary skill in the art would have found it obvious to utilize investment casting. As Yu et al. recognizes, investment casting, coupled with a polishing process, can be utilized for producing intricate and low thickness portions of the golf club with tight tolerances. The proposed modification is considered to have a reasonable expectation of success as Yu expressly contemplates variable thickness portions in the crown (paragraph [0036]). 
With respect to claim 14, Kiyotaka teaches wherein the differences in thickness are relatively small (paragraph [0053]). Thus the degree of “gradual” increase within the transition region is proportional to the width of the transition region. As previously established in the rejection of claim 12, Kiyotaka in view of Breier et al. (teaching the small width) are considered to produce a transition region with gradual change in thickness between the reduced and thickened region.  
With respect to claim 17, Kiyotaka teaches wherein the crown portion comprises a titanium alloy (paragraph [0071]).   
With respect to claim 19, Kiyotaka teaches wherein the crown portion including: a face to rear length H; an origin located rearwardly from the face portion by a distance not more than 25% of length H, wherein the reduced thickness regions 60B, 60C do not extend forward of the origin (Fig. 5; per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, applicant’s origin is defined by a region “S” delineating a substantially sized circular shape, and not an origin point. As such, Fig. 6 is construed as teaching an origin, defined by a circular region, that is adjacent the face, and therefore not more than 25% of length H, wherein the reduced thickness regions 60B, 60C do not extend forward of the origin).
With respect to claim 20, Kiyotaka teaches wherein each of the reduced thickness regions 60B, 60C are oriented in a fan-like pattern (Fig. 6). 


4.	Claims 1-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyotaka (JP Pub. No. 2005/312942) in view of Wada et al. (US Pat. No. 7,828,676) and further in view of Breier et al. (US Pub. No. 2011/0183776), or in the alternative, in even further in view of Yu et al. (US Pub. No. 2010/0120554).
With respect to claims 1-2, Kiyotaka discloses a golf club head 1 that, when oriented in a reference state, comprises: a face portion 3; a rear portion 7 opposite the face portion 3; a heel portion 2; a toe portion 5 opposite the heel portion 2 (paragraph [0069]-[0070]; Fig. 1); a hosel portion; a sole portion 4; and a crown portion 6 opposite the sole portion 4, the crown portion including: a face to rear length H; an origin located rearwardly from the face portion by a distance not more than 25% of length H (Fig. 5; per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, applicant’s origin is defined by a region “S” delineating a substantially sized circular shape, and not an origin point. As such, Fig. 6 is construed as teaching an origin, defined by a circular region, that is adjacent the face, and therefore not more than 25% of length H); a plurality of reduced thickness regions 60B, 60C extending from the origin (Fig. 6) and spaced apart from each other thereby defining one or more thickened elongate regions 6B therebetween, each thickened elongate region having: a thickness greater than the thickness of the reduced thickness regions (paragraph [0053]).
Kiyotaka teaches wherein the thickened elongate region 6B comprises a first width Wa between 5 and 20 mm (paragraph [0087] – examiner notes that the totality of the disclosure would reasonably lead one ordinary skill in the art that the cited values are measured in millimeters, as paragraph 62 and Fig. 17 use “mm”), and a second width Wb. Kiyotaka does not expressly teach wherein the second width Wb is forward and less than Wa, such that the thickened region 6B tapers (Fig. 6 showing generally uniform width for thickened region 6B). However, analogous art reference Wada et al. teaches a thickened crown region 20a that comprises a second width Wb forward and less than a first width Wa. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to taper the thickened region to further decrease club weight and CG. Such modification is considered to have a reasonable expectation of success as these expected results comport with Kiyotaka’s stated goals (paragraph [0066]) and can be accomplished via routine manufacturing techniques. 
Kiyotaka does not expressly disclose the structure of the transition region between adjacent reduced thickness regions and therefore does not expressly teach wherein the transition region has a width no less than 2.0 mm and no more than 6.0 mm. However, Breier et al., directed to the analogous art of golf club heads, teaches a transition region between a reduced thickness region and thickened region between 2 mm and 6 mm to be known in the art (Fig.’s 6-8; paragraph [0040]). At time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to use a transition width as provided by Breier et al. A transition region too small will expectantly result in the transition region having unwanted buildup of stress.  Moreover, a transition region too large will negate the benefits of the reduced thickness regions. The proposed modification is considered to have a reasonable expectation of success. The drawings show a small transition region between the two regions, and the transition region can be easily formed via investment casting and polishing, if needed.  
Lastly, and regarding the claimed integrally formed investment casting of the crown reduced thickness regions, per MPEP 2113, “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). “[t]he claim is unpatentable even though the prior product was made by a different process” In re Thorpe. At paragraph [0034], Kiyotaka teaches a thin walled portion of the crown being “directly formed” by using a Metal Injection Molding technique. In doing so, Kiyotaka recognizes that “it is possible to precisely control the thickness of the crown”.  Moreover, Kiyotaka teaches the use of metallic materials for the golf club that substantially overlaps with applicant’s contemplated metallic materials (See paragraph [0040]-[0041]. As such, applicant’s product appears to be the same or similar to the modified golf club of Kiyotaka (with respect to claim 12). In the alternative, examiner cites to Yu et al. for its express teaching of a golf club comprising a crown having increased thickness regions and decreased thickness being integrally formed by investment casting (paragraphs [0008], [0032]-[0047]). At time of invention, one ordinary skill in the art would have found it obvious to utilize investment casting. As Yu et al. recognizes, investment casting, coupled with a polishing process, can be utilized for producing intricate and low thickness portions of the golf club with tight tolerances. The proposed modification is considered to have a reasonable expectation of success as Yu expressly contemplates variable thickness portions in the crown (paragraph [0036]). 
With respect to claim 3, Kiyotaka teaches wherein the differences in thickness are relatively small (paragraph [0053]). Thus the degree of “gradual” increase within the transition region is proportional to the width of the transition region. As previously established in the rejection of claim 1, Kiyotaka in view of Breier et al. (teaching the small width) are considered to produce a transition region with gradual change in thickness between the reduced and thickened region.  
With respect to claims 4-5, Kiyotaka inherently teaches wherein the plurality of reduced thickness regions have, in a top plan view, a total projected surface area S1, the hosel portion and the crown portion have, in a top plan view, a combined projected surface area S2. Kiyotaka does not expressly provide the numeric values for S1 and S2 and therefore does not expressly teach wherein S1 is no more than 45% of S2, no less than 25% of S2, and wherein S2 is approximately 80 cm - to 110 cm.  However, at paragraphs [0055]-[0064], Kiyotaka recognizes that the total area of the thickened portion is a result effective variable for the proper balance between weight savings/lowered CG and the required strength / rigidity of the crown. Examiner notes this implicitly establishes that the surface area of the reduced thickness portions are also a result effective variable, as these two parameters are obviously directly inversely proportional. That is to say, if the projected area of the thickened regions increases, the projected area of the reduced thickness regions decrease. And vice versa. Examiner further cites to the following prior art disclosures as extrinsic evidence for these known principles – Chao et al. (US Pub. No. 2008/0132356) at paragraphs [0005], [0007], [0081], [0086]. As such, and in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), which teaches that it is not inventive to discover the optimum or workable ranges by routine experimentation – MPEP 2144.05, one ordinary skill in the art would have found it obvious to use routine experimentation to establish an optimal ratio of S1 to S2. As is known in the art, the tension between reduced thickness region and thickened regions can be selected based on the desired performance benefits (weight savings, lowered CG) versus the risks involved in decreasing the crown rigidity (reduced durability, structural integrity). 
With respect to claim 6, Kiyotaka teaches wherein the thickness of the thickened elongate regions is in a range of 0.5 mm to 0.8 mm, and the thickness of the reduced thickness regions is in a range of 0.2 mm to 0.6 mm (paragraph [0053]).  
With respect to claims 7-8 and 11, Kiyotaka teaches wherein each of the reduced thickness regions 60B, 60C increases in width as it extends away from the origin (Fig. 6); wherein each of the reduced thickness regions 60B, 60C continuously tapers in width as it extends toward the origin Id; and wherein the plurality of reduced thickness regions 60B, 60C are oriented in a fan-like pattern Id. 
With respect to claim 9, Kiyotaka teaches wherein the crown portion comprises a titanium alloy (paragraph [0071]).   
With respect to claim 10, Kiyotaka does not expressly teach wherein the face portion comprises a material different from crown portion.  However, secondary reference Wada et al., directed to the analogous art of golf clubs, teaches such features to be known in the art (column 5, lines 20-30). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize different materials for the face and crown. By selecting different materials, the face and crown can have material properties suitable for their different functionalities as the face must withstand repeated direct impact forces. The crown is desirable to comprise a low density material to lower CG and increase club head speed. 
With respect to claim 21, Kiyotaka teaches wherein the thickness of the thickened elongate regions is in a range of 0.5 mm to 0.8 mm, and the thickness of the reduced thickness regions is in a range of 0.2 mm to 0.6 mm (paragraph [0053]) and wherein the reduced thickness regions 60B, 60C increase in width as it extends away from the origin (Fig. 6).  Kiyotaka inherently teaches wherein the plurality of reduced thickness regions have, in a top plan view, a total projected surface area S1, the hosel portion and the crown portion have, in a top plan view, a combined projected surface area S2. Kiyotaka does not expressly provide the numeric values for S1 and S2 and therefore does not expressly teach wherein S1 is no more than 50% of S2. However, at paragraphs [0055]-[0064], Kiyotaka recognizes that the total area of the thickened portion is a result effective variable for the proper balance between weight savings/lowered CG and the required strength / rigidity of the crown. Examiner notes this implicitly establishes that the surface area of the reduced thickness portions are also a result effective variable, as these two parameters are obviously directly inversely proportional. That is to say, if the projected area of the thickened regions increases, the projected area of the reduced thickness regions decrease. And vice versa. Examiner further cites to the following prior art disclosures as extrinsic evidence for these known principles – Chao et al. (US Pub. No. 2008/0132356) at paragraphs [0005], [0007], [0081], [0086]. As such, and in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), which teaches that it is not inventive to discover the optimum or workable ranges by routine experimentation – MPEP 2144.05, one ordinary skill in the art would have found it obvious to use routine experimentation to establish an optimal ratio of S1 to S2. As is known in the art, the tension between reduced thickness region and thickened regions can be selected based on the desired performance benefits (weight savings, lowered CG) versus the risks involved in decreasing the crown rigidity (reduced durability, structural integrity). 


5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyotaka (JP Pub. No. 2005/312942) in view of Breier et al. (US Pub. No. 2011/0183776), or in the alternative, in view of Yu et al. (US Pub. No. 2010/0120554), and further in view of Wada et al. (US Pat. No. 7,828,676).
With respect to claim 18, Kiyotaka does not expressly teach wherein the face portion comprises a material different from crown portion.  However, Wada et al., directed to the analogous art of golf clubs, teaches such features to be known in the art (column 5, lines 20-30). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize different materials for the face and crown. By selecting different materials, the face and crown can have material properties suitable for their different functionalities as the face must withstand repeated direct impact forces. The crown is desirable to comprise a low density material to lower CG and increase club head speed. 


Response to Arguments
6.	Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive.
	Applicant argues that Kiyotaka cannot be manufactured via investment casting. Examiner respectfully disagrees. Kiyotaka recognizes that thick and thin portions being formed via investment casting is problematic as precise controlling of the thickness is difficult. Yu further recognizes this known issue. However, Yu, dated several years after Kiyotaka, introduce new “polishing” techniques that add steps to ameliorate the problems of investment casting. The primary purpose of Kiyotaka is upheld when Yu is combined. Namely, thin and thick regions of the crown are capable of being manufactured, even in scale, using new polishing techniques recognized in Yu. 
Applicant's arguments on the top of page 3, lines 2-8 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant further argues that Kiyotaka fails to disclose an upper limit of the ratio of the projected reduced thickness area to total projected crown surface area. Examiner concedes that Kiyotaka fails to expressly teach the claimed ratio of S1 to S2. However, examiner has applied In re Aller. Applicant’s arguments do not address this. 
Applicant’s arguments with respect to the transition region width have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711